DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
The applicant argues that Abe does not disclose an nth wiring connected between the DC bus of the nth converter and the DC bus of the first converter. The examiner disagrees. Clearly, Abe illustrates “wiring” connected “between” the first converter bus and the third converter bus (L12/L22). That is, that wire connects all the way from the first converter (U11) to the third converter (U13). Furthermore, it is connected in between the said two converters as clearly illustrated in figure 5. Therefore, the examiner does not find the applicant’s arguments overly persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Abe et al. (US 20170012549 – IDS).
Claim 1; Abe et al., figure 5, disclose a power conversion system comprising: first to third (nth = 3) power conversion devices (e.g. U11-U13) connected in parallel to a load (52), n being an integer of 3; first to third wirings (e.g. 1st wire: wire L11 from U11 to U12; 2nd wire: wire L13; 3rd wire: wire L12/L22 connected from U11 to U13); and first to nth fuses (e.g. F11-F13) provided in the first to third wirings, respectively, wherein a jth power conversion device (e.g. a first conversion device), j being an integer of 1 to n, includes: a converter (e.g. 21) that converts a first AC voltage (51) into a DC voltage (e.g. bus voltage L1, L2); an inverter (e.g. 22) that converts the DC voltage into a second AC voltage (to 52) to supply the second AC voltage to the load (52); a DC bus (L1, L2) through which the DC voltage is supplied from the converter (21) of the (first) jth power conversion device to the inverter (22) of the (first) jth power conversion device; and a capacitor (C11/C12) that smooths the DC voltage, the capacitor being connected to the DC bus of the (first) j-th power conversion device, an ith wiring (e.g. i = 1); thus, the 1st wire: L11 is connected between the DC bus of an ith (first) power conversion device (e.g. converter U11) and the DC bus of the 2nd (e.g. i+1 = 2) power conversion device (e.g. converter U12), i being an integer of 1 to n-1, and the third wiring (e.g. nth wiring = 3rd wiring: L12/L22) is connected between the DC th) power conversion device (e.g. converter U13) and the DC bus of a first (e.g. U11) of the power conversion devices.
Claim 4; the 1st fuse would be blown out by current flowing between the DC bus of the 1st power conversion device and the DC bus of the 2nd power conversion device when the 1st power conversion device is broken down (e.g. by the short event).
Claim 5; the fuses rated current breaking value would have to be smaller than a rated current value of a power converter device in order to breakdown to protect the conversion device from destruction.
Claim 6; the allowable current value of the wiring would have to be smaller than an allowable current value of the bus in order to trigger protection of the bus  from destruction by blowing out the wiring before the bus gets destroyed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Saeki et al. (US 20130279213 – previously cited).
Abe et al. disclose the claimed invention in regards to claim 1 supra, except for a  voltage detector that detects the DC voltage of the DC bus, the voltage detector being connected to the DC bus of one of the power conversion devices.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Abe et al. to include a voltage detector that detects the DC voltage of the DC bus, the voltage detector being connected to the DC bus of one of the power conversion devices in order to create a current command output for controlling the conversion device as taught by Saeki et al.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Tallam et al. (US 20160172992 – previously cited).
Abe et al. disclose the claimed invention in regards to claim 1 supra, except for a pre-charge circuit for pre-charging the capacitors.
Tallam et al. teach using a pre-charge circuit precharging systems for limiting inrush current while charging a DC bus capacitance of a power converter. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Abe et al. to include a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Konishi et al. (US 2016005667 – previously cited).
Abe et al. disclose the claimed invention in regards to claim 1 supra, except for a bidirectional chopper connected between the DC bus and a power storage device, the bidirectional chopper supplying the DC power of the power storage device to the inverter at a power outage time when the supply of the AC power from the AC power supply is stopped. 
Konishi et al. teach an uninterruptible power-supply system that when power is normally supplied from a commercial power supply, a storage battery is charged by a charge/discharge chopper. When the commercial power supply is in an abnormal state, the three-phase AC converter is operated as three discharge choppers connected in parallel by supplying the power of the storage battery to the converter and boosting the power by the switching element included in the converter. The power of the storage battery is boosted by the charge/discharge chopper, and a part of the discharging power is supplied. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Abe et al. to include a bidirectional chopper connected between the DC bus and a power storage device, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  12/31/2021